Citation Nr: 1136129	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2006 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

This issue (as well as several others) was the subject of a prior April 2010 Board decision; however, a November 2010 United States Court of Appeals for Veterans Claims (Court) order, implementing a Joint Motion for Partial Remand (Joint Motion) vacated the Board decision that denied service connection for bilateral hearing loss.  Therefore, this issue now returns before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Joint Motion and the Court's order, additional evidentiary development is required.

In the April 2010 Board decision, the Board relied on a January 206 VA audiological examination where the VA examiner inaccurately reported that no hearing testing was conducted upon the Veteran's separation from service and could not provide an opinion without resorting to speculation. 

However, according to the November 1970 separation examination, a whisper examination was conducted.  Furthermore, the Joint Motion cited to Hensley v. Brown, 5 Vet. App. 155 (1993), where the Court held that even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.

Therefore, further development is necessary before a final determination is made.  The Veteran should be afforded a VA examination to determine the etiology of his hearing loss.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA audiological examination to determine the nature and etiology of any diagnosed ear disorder, specifically bilateral hearing loss, and the examiner is asked to state whether it is at least as likely or not that any hearing loss diagnosed is etiologically related to or aggravated by service.  The examiner is asked to address all evidence of symptoms, treatment, or testing for hearing loss within the Veteran's service treatment records.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2. The AMC should then re-adjudicate the issue of entitlement to service connected for bilateral hearing loss.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


